Third District Court of Appeal
                                State of Florida

                         Opinion filed March 10, 2021.
        Not final until disposition of timely filed motion for rehearing.

                             ________________

                             No. 3D20-1719
                 Lower Tribunal Nos. 19-21218 & 20-15029
                           ________________


                           Miramar Marina Corp.,
                                Petitioner,

                                      vs.

                        Pedro J. Garcia, etc., et al.,
                              Respondents.


     On Petition for Writ of Certiorari from the Circuit Court for Miami-Dade
County, Beatrice Butchko, Judge.

       Rennert Vogel Mandler & Rodriguez, P.A., and Thomas S. Ward, for
petitioner.

      Abigail Price-Williams, Miami-Dade County Attorney, and Ryan Carlin,
Jorge Martinez-Esteve and Daija P. Lifshitz, Miami-Dade Assistant County
Attorneys, for respondents Miami-Dade County Property Appraiser’s Office
and Miami-Dade County Tax Collector’s Office; Ashley Moody, Attorney
General, and John Mika (Tallahassee), Assistant Attorney General, for
respondent Florida Department of Revenue.


Before SCALES, HENDON and MILLER, JJ.
      SCALES J.


      Petitioner Miramar Marina Corporation (“Miramar”) seeks certiorari

relief from the circuit court’s denial of its motion for protective order from

certain discovery requests of respondent Pedro Garcia (the “Property

Appraiser”). Because we discern no irreparable harm, 1 we dismiss Miramar’s

petition.

      Miramar owns a marina in Miami. After the Miami-Dade County Value

Adjustment Board (“VAB”) reduced the market value of the marina in 2018

(and again in 2019), the Property Appraiser filed suit in circuit court to

overturn the VAB rulings. The underlying dispute involves whether the

Property Appraiser may assess the marina using the income approach of

section 193.011(7) of the Florida Statutes. Miramar’s marina occupies State

sovereign submerged land for which Miramar has a lease. Miramar contends

that, because the State sovereign submerged land and the leasehold are not

subject to property taxation, the Property Appraiser cannot use the income

approach. Miramar reasons that the income approach unavoidably would

capture the value of those two portions of Miramar’s property not subject to


1
 A party seeking certiorari review of a discovery order must show irreparable
harm that cannot be remedied on final appeal and a departure from the
essential requirements of law. Mana v. Cho, 147 So. 3d 1098, 1099 (Fla. 3d
DCA 2014).

                                      2
taxation. Therefore, Miramar argues, discovery of its financial records on

behalf of an income approach analysis is illegal and futile.

      The Property Appraiser sought discovery of several years of Miramar’s

financial records. Accordingly, the Property Appraiser noticed a deposition

duces tecum of Miramar’s records custodian and a deposition of its

President. Miramar moved for a protective order. As mentioned, the basis for

Miramar’s motion was that the financial records sought by the Property

Appraiser are not discoverable because the income approach is not

constitutionally permissible in this instance. 2 At an October 19, 2020 hearing,

the trial court denied Miramar’s motion for protective order. Miramar seeks

certiorari to quash this denial order and remand with instructions to grant the

motion.

      In this certiorari proceeding to challenge a discovery order, Miramar

essentially asks this Court to reach the substantive issue of the appropriate



2
  Miramar argues that this case is controlled by Havill v. Scripps Howard
Cable Co., 742 So. 2d 210 (Fla. 1998), and subsequent related cases. Havill
holds that the property appraiser’s application of a variation of the income
approach to the taxation of a cable television utility’s property was
constitutionally infirm because it captured – and could not segregate and
exclude – non-taxable intangible personal property. Id. at 213. Similarly, in
the instant case, Miramar argues that the Property Appraiser, using the
income approach to arrive at a single value of Miramar’s property, cannot
exclude the values of the non-taxable State sovereign submerged land and
leasehold. We express no opinion as to the merits of Miramar’s argument.

                                       3
method of taxation of its property. “Certiorari may be granted from a

discovery order where a party ‘affirmatively establishes’ the private

information at issue is not relevant to any issue in the litigation and is not

reasonably calculated to lead to admissible evidence.” Nucci v. Target Corp.,

162 So. 3d 146, 151 (Fla. 4th DCA 2015) (quoting Allstate Ins. Co., v.

Langston, 655 So. 2d 91, 95 (Fla. 1995)). “The concept of relevancy has a

much wider application in the discovery context than in the context of

admissible evidence at trial.” Bd. of Trs. of the Internal Improvement Tr. Fund

v. Am. Educ. Enters., LLC, 99 So. 3d 450, 458 (Fla. 2012).

      Here, the Property Appraiser made a showing that, at this juncture,

Miramar’s financial records are relevant to the valuation of the marina. While

the financial records at issue might ultimately prove irrelevant (that is, if

Miramar prevails on its substantive argument), it would be premature and

speculative of us to reach this issue in this proceeding. Certiorari relief is

generally unavailable when there is adequate redress on plenary appeal.

Langston, 655 So. 2d at 94.

      If the Property Appraiser mis-applies the income approach and

assesses immune or exempt property, Miramar will have grounds for redress




                                      4
on plenary appeal. 3 Because Miramar has not established the required

irreparable harm to invoke the Court’s certiorari jurisdiction, we dismiss the

petition for lack of jurisdiction.

      Petition dismissed.




3
 The trial court’s order recognizes that the Property Appraiser is required to
maintain the confidentiality of Miramar’s financial records under section
195.027(3) of the Florida Statutes. This case is not a “cat-out-of-the-bag”
case with a potential for injury to the litigant from disclosure of its records.
See, e.g., Cooper Tire & Rubber Co. v. Cabrera, 112 So. 3d 731, 733 (Fla.
3d DCA 2013).

                                       5